     Case: 3:20-cr-00011-RAM-RM Document #: 38 Filed: 09/26/20 Page 1 of 1



                       IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                      )
                                               )
                        Plaintiff,             )
                                               )
                        v.                     )      Case No. 3:20-cr-0011
                                               )
CHARLIE MANUEL CASTILLO BORG,                  )
                                               )
                        Defendant.             )

                                           ORDER
       BEFORE THE COURT is the Report and Recommendation of the magistrate judge
recommending that the Court accept Charlie Manuel Castillo Borg’s (“Borg”) plea of guilty
(ECF No. 36) to Count One of the Indictment. After conducting a de novo review of the record
and pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the Court finds that
Defendant Borg entered his guilty plea knowingly and voluntarily, and that there was a
factual basis for the plea. The Court, therefore, will accept the Report and Recommendation
and find Borg guilty as to Count One of the Indictment. Accordingly, it is hereby
       ORDERED that the Report and Recommendation (ECF No. 36) is ACCEPTED; it is
further
       ORDERED that Defendant Charlie Manuel Castillo Borg’s plea of guilty as to Count
One of the Indictment is ACCEPTED, and that Defendant Borg is adjudged GUILTY on that
count; it is further
       ORDERED that pursuant to Fed. R. Crim. P. 32(c)(1)(A), the U.S. Probation Office shall
conduct a presentence investigation for the preparation of a presentence report; it is further
       ORDERED that the trial in this matter previously scheduled for October 19, 2020 is
hereby CANCELLED; and it is further
       ORDERED that a sentencing hearing shall be held on Thursday, January 21, 2021
at 9:00 A.M. in St. Thomas Courtroom 1.



Dated: September 26, 2020                          /s/ Robert A. Molloy
                                                   ROBERT A. MOLLOY
                                                   District Judge
